Exhibit 10.5
(EVERSHEDS LOGO) [b81288b8128801.gif]
Rules of the Alere Inc.
HM Revenue and Customs Approved Share Option Plan (2007),
as amended on 1 April 2009
Approved by HM Revenue and Customs on 13 November 2007 under Reference: X100774
Adopted by the Board on 27 September 2007 as authorised by the Alere Inc. 2001
Stock Option and Incentive Plan and the Alere Inc. 2010 Stock Option and
Incentive Plan
Amended by the Board on 1 April 2009

     
Eversheds LLP
  Tel 0845 497 9797
Cloth Hall Court
  Fax 0845 498 4994
Infirmary Street
  Int +44 20 7497 9797
Leeds
  DX 12027 Leeds — 27
LS1 2JB
  www.eversheds.com

GESDMS/6535321.6

 



--------------------------------------------------------------------------------



 



CONTENTS

          Rule   Page
1. DEFINITIONS AND INTERPRETATION
    3  
2. GRANT OF OPTIONS
    6  
3. OPTION PRICE
    8  
4. PLAN LIMIT
    8  
5. RIGHTS OF EXERCISE AND LAPSE OF OPTIONS
    9  
6. EXERCISE OF OPTIONS
    12  
7. EMPLOYEE TAX LIABILITY
    13  
8. ADJUSTMENT OF OPTIONS
    13  
9. EXCHANGE OF OPTIONS
    14  
10. ADMINISTRATION
    15  
11. AMENDING THE PLAN
    15  
12. GENERAL
    16  

 



--------------------------------------------------------------------------------



 



RULES OF THE ALERE INC HM REVENUE AND CUSTOMS APPROVED OPTION
PLAN (2007), AS AMENDED ON 1 April 2009

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       The words and
expressions used in this Plan which have capital letters have the meanings set
out in this Rule 1.1.

     
“Appropriate Period”
  the meaning given by paragraph 26 (3) of Schedule 4;
 
   
“Associated Company”
  in relation to the Company:

         
 
  (a)   any company which has Control of the Company;
 
       
 
  (b)   any company (other than a Participating Company) which is under the
Control of any company referred to in (i) above;

     
“Board”
  the board of directors for the time being of the Company or a duly authorised
committee of it;
 
   
“Cause”
  means fraud, embezzlement, material dishonesty, conviction of a felony or
crime involving moral turpitude, or a material breach or a material failure to
perform or a material negligence in the performance of the duties of employment;
 
   
“Close Company”
  the meaning given by section 414 (1) of the Taxes Act as varied by paragraph 9
(4) of Schedule 4;
 
   
“the Company”
  Alere Inc (incorporated in Delaware with registered no. 3391092 8100);
 
   
“Control”
  means the power of a person to secure:
 
   

         
 
  (a)   by means of the holding of shares or the possession of voting power in
or in relation to that or any other body corporate; or
 
       
 
  (b)   by virtue of any power conferred by the articles of association or other
document regulating that or any other body corporate, that the affairs of the
first mentioned body corporate are conducted in accordance with the wishes of
that person;

     
“Date of Grant”
  with respect to an Option the date on which the Grantor grants it under
Rule 2.4;
 
   
“Discretionary Share Option Plan”
  a share option plan, other than a savings-related share option plan, in which
participation is at the discretion of the grantor of options under that plan;

3



--------------------------------------------------------------------------------



 



     
“Eligible Employee”
  any person who at the Date of Grant:

         
 
  (a)   is an employee; or
 
       
 
  (b)   is a director of a Participating Company on terms which require him to
devote substantially the whole of his working time to his duties as such and no
less than 25 hours per week (excluding meal breaks); and
 
       
 
  (c)   in either case, is not precluded from participating in the Plan by
paragraph 9 of Schedule 4;

     
“Employee Tax Liability”
  an income tax and/or employee’s National Insurance contributions liability
arising as a result of or in connection with the exercise of an Option in
respect of which a company in the Group (or any other person who, at the
relevant time, is the employer of the Eligible Employee) is obliged to account
to HMRC;
 
   
“Exercise Price”
  the total amount payable on the exercise of an Option, whether in whole or in
part, being an amount equal to the relevant Option Price multiplied by the
number of Shares in respect of which the Option is exercised;
 
   
“Grantor”
  in relation to an Option, the Person who granted it;
 
   
“Group”
  the Company and all Participating Companies for the time being or where the
context so requires any one or more of them;
 
   
“HMRC”
  HM Revenue and Customs;
 
   
“Incumbent Director”
  any duly elected member of the Board on the date this Plan was approved, as
well as any subsequently elected member of the Board if such person’s election
was approved by or such person was nominated for election by either (a) a vote
of at least a majority of the Incumbent Directors or (b) a vote of at least a
majority of the Incumbent Directors who are members of a nominating committee
comprised, in the majority, of Incumbent Directors; provided that any person who
initially joins the Board in connection with an actual or threatened election
contest or proxy solicitation on behalf of a person other than the Board shall
not be considered an Incumbent Director.
 
   
“Jointly Owned Company”
  the meaning given by paragraph 34 Schedule 4;

4



--------------------------------------------------------------------------------



 



     
“Market Value”
  in relation to a Share on any day:

         
 
  (a)   where a Share is listed on a Recognised Stock Exchange, the closing
price of a Share on that day if it is a trading day, or the immediately
preceding trading day if it is not a trading day; or
 
       
 
  (b)   where a Share is not listed on a Recognised Stock Exchange, the market
value determined in accordance with Part VIII of the Taxation of Chargeable
Gains Act 1992 and agreed in advance with HMRC Shares and Assets Valuation;

     
“Material Interest”
  the meaning given by paragraph 10 Schedule 4;
 
   
“Member of a Consortium”
  the meaning given by paragraph 36(2) Schedule 4;
 
   
“Option”
  a right to acquire Shares under the Plan which is either subsisting or is
proposed to be granted;
 
   
“Option Certificate”
  a certificate issued pursuant to Rule 2.4;
 
   
“Option Exercise Date”
  the date when the exercise of an Option is effective because it complies with
Rules 6.2 and 6.3;
 
   
“Option Price”
  the price per Share at which a Participant may acquire Shares on the exercise
of an Option determined under Rule 3;
 
   
“Participant”
  any Eligible Employee to whom an Option has been granted, or (where the
context requires) his personal representatives;

         
“Participating Company”
  (c)   the Company; or
 
       
 
  (d)   any other company which is under the Control of the Company; or
 
       
 
  (e)   any other company which is a Subsidiary of the Company; or
 
       
 
  (f)   any other company which is a Jointly Owned Company of a company within
paragraphs (a), (b) or (c) above; or
 
       
 
  (g)   any other company which is a Subsidiary of a company within paragraph
(d) above

     
 
  and is for the time being designated by the Board as a Participating Company;
 
   
“Person”
  any individual, corporation, partnership, limited liability company, trust or
other entity of whatever nature;

5



--------------------------------------------------------------------------------



 



     
“Plan”
  the Alere Inc HM Revenue and Customs Approved Share Option Plan (2007) in its
present form or as from time to time amended in accordance with the Rules;  
“Recognised Stock Exchange”
  the meaning given by section 1005 Income Tax Act 2007, which includes the
American Stock Exchange and the New York Stock Exchange;
 
   
“Rules”
  these rules as amended from time to time;
 
   
“Schedule 4”
  Schedule 4 to the Income Tax (Earnings and Pensions) Act 2003;
 
   
“Share”
  a fully paid share of common stock in the capital of the Company which
satisfies paragraphs 16 to 20 of Schedule 4;
 
   
“Specified Anniversary”
  in respect of an Option or any part of it, the date or dates, specified by the
Company at the Date of Grant, on which the Option (or part of it) shall first
become exercisable;
 
   
“Subsidiary”
  a company is a subsidiary of another company if:

         
 
  (a)   that other company:

             
 
      (i)   is a member of it and controls the composition of its board of
directors; or
 
           
 
      (ii)   holds more than half in nominal value of its equity share capital;
or
 
           
 
      (iii)   the first mentioned company is a subsidiary of any company which
is that other’s subsidiary;

     
“Taxes Act”
  the Income and Corporation Taxes Act 1988; and
 
   
“Variation”
  in relation to the equity share capital of the Company a capitalisation issue,
an offer or invitation made by way of rights, a subdivision, a consolidation or
reduction, or any other variation.

1.2   Interpretation       The headings in the Rules are for convenience and
should be ignored when construing them. Unless the context otherwise requires,
words in the singular include the plural and vice versa and words importing
either gender include both genders.       Reference in the Rules to any
statutory provisions are to those provisions as amended, extended or re-enacted
from time to time, and include any regulations or other subordinate legislation
made under them.   2.   GRANT OF OPTIONS   2.1   Grant of Options

6



--------------------------------------------------------------------------------



 



    The Grantor may at its discretion, grant to any Eligible Employee an Option
or Options at the Option Price over such whole number of Shares as it decides.  
2.2   Period for granting Options       Options may be granted at any time that
the Grantor thinks appropriate.   2.3   Conditions to be satisfied on the
exercise of Options       An Option may be granted subject to such conditions as
the Grantor may decide being met before it can be exercised. Such conditions:

  2.3.1   must be objective and stated in writing at the Date of Grant and
approved in advance by HMRC; and     2.3.2   may not be waived or amended by the
Grantor unless:

  2.3.2.1   an event occurs which causes the Board reasonably to consider that a
waiver of or amendment to the conditions would be a fairer measure of
performance; and     2.3.2.2   the Board reasonably considers that a waiver of
or amendment to the conditions would not make the conditions more difficult to
satisfy.

2.4   Manner of grant and payment for Options       An Option will be granted so
that it constitutes a binding contract between the Grantor and the Participant.
Each Participant will be given an Option Certificate as evidence of the grant of
an Option. There will be no payment for the grant of an Option.   2.5   An
Option is subject to the Rules but may be renounced       An Option is granted
incorporating and subject to the Rules. A Participant may renounce an Option, in
whole or in part, within 30 days following the Date of Grant and, to the extent
renounced, the Option will be treated as if it had never been granted.   2.6  
An Option may be granted so as to be exercisable in stages       An Option may
be granted so as to be first exercisable in stages, each of which will occur on
a different Specified Anniversary in respect of a specific number of Shares. An
Option may be exercised in full or in part. Where an Option granted under this
Rule 2.6 is exercised in part, the Grantor may endorse the Option Certificate to
reflect the number of Shares over which the Option has been exercised. Where an
Option has been granted in accordance with this Rule 2.6, any reference in the
Rules to the exercise, exercisability or lapse of an Option will be read, where
necessary, as relating to the exercise or lapse of that Option

7



--------------------------------------------------------------------------------



 



    in respect of the number of Shares and with the Specified Anniversary
referred to in the Option Certificate.   2.7   Options personal to Participants
      An Option is personal to the Participant to whom it is granted. It may
not, nor may any rights in respect of it, be transferred, assigned, charged or
otherwise disposed of to any Person other than, on the death of a Participant,
when it may be transmitted to his personal representatives.   3.   OPTION PRICE
  3.1   The Grantor’s decision       The Grantor will decide the Option Price of
an Option which will be stated at the Date of Grant.   3.2   Deciding the Option
Price       The Option Price cannot be less than the higher of:

  3.2.1   the Market Value of a Share as at the Date of Grant; and     3.2.2  
the nominal value of a Share, if the Shares are to be subscribed, but subject to
any adjustment under Rule 7.

4.   PLAN LIMIT   4.1   Limit imposed by HMRC       No Option will be granted to
an Eligible Employee if it would, at the Date of Grant, result in:

  4.1.1   the total Market Value of the Shares (as calculated under Rule 3.2.1)
which the Eligible Employee could acquire on exercise of the Option; and    
4.1.2   the aggregate market values of the Shares which the Eligible Employee
could acquire on the exercise of any option(s) granted under the Plan and any
other Discretionary Share Option Plan approved by HMRC and established by the
Company or by an Associated Company,

    exceeding £30,000 or any other HMRC limit applicable from time to time. In
determining the limits in this Rule 4.1, no account will be taken of any Shares
where the right to acquire them was released or has lapsed.

8



--------------------------------------------------------------------------------



 



4.2   Time when Market Value is calculated       Under Rule 4.1, Market Value is
calculated as at the date when the Option is granted.   4.3   Grant of Options
in excess of limits       If an Option is granted on terms which do not comply
with Rule 4.1, the number of Shares over which that Option has been granted will
be reduced automatically to the largest lower number as would comply with the
terms of Rule 4.1.       An adjusted Option will take effect from the Date of
Grant as if it had been granted on the adjusted terms.   4.4   Adjustment to
Shares to be taken into account       Where Shares which have been issued under
the Plan or any other Discretionary Share Option Plan are to be taken into
account for the purposes of the limit in Rule 4.1 and a Variation has taken
place between the date of issue of those Shares and the date on which the limit
is to be calculated, then the number of Shares taken into account for the
purposes of the limit will be adjusted in the manner the Grantor considers
appropriate to take account of the Variation.   5.   RIGHTS OF EXERCISE AND
LAPSE OF OPTIONS   5.1   General rules for exercise       An Option may not be
exercised at any time when a Participant has, or within the preceding 12 months
has had, a Material Interest in a Close Company which is the Company, any
company which has Control of the Company or a Member of a Consortium which owns
the Company.       An Option:

  5.1.1   cannot be exercised earlier than the Specified Anniversary of the Date
of Grant or any later date determined by the Grantor at the Date of Grant,
except as provided in Rule 5.2;     5.1.2   may only be exercised by a
Participant while he is a director or employee of a Participating Company or of
an Associated Company, except as provided in Rule 5.3;     5.1.3   may only be
exercised if any conditions imposed under Rule 2.3 and not waived have been
fulfilled to the satisfaction of the Grantor, other than following an exchange
of options under Rule 8.

5.2   Exercisability upon a change in Control of the Company

  5.2.1   Subject to Rule 5.3 below, an Option shall become fully exercisable,
without regard to any Specified Anniversary, immediately following:

9



--------------------------------------------------------------------------------



 



  5.2.1.1   shareholder approval of the dissolution or liquidation of the
Company;     5.2.1.2   a Person obtaining Control of the Company through
acquisition of shares or voting rights which result in that Person holding more
than 50 per cent of either the Company’s shares or the combined voting rights of
the Company’s shares;     5.2.1.3   the completion of a consolidation or merger
of the Company, or a sale or other disposition of all or substantially all the
assets of the Company, unless at least 80% of the voting shares of the successor
entity arising from the relevant transaction would, immediately following the
transaction, be held by or on behalf of the same shareholders and in the same
proportions as those of the Company immediately before the transaction;    
5.2.1.4   there ceasing to be a majority of the Incumbent Directors on the Board
for any reason.

  5.2.2   For the purposes of Rule 5.2:

  5.2.2.1   a person will be deemed to have obtained Control of the Company if
he and others acting in concert with him have together obtained Control of it  
  5.2.2.2   a change of Control will not be taken to have occurred by reason
only that the Company has acquired its own shares with the result that any
person becomes entitled to 50 per cent or more of the combined voting power of
all the company’s shares.

5.3   Lapsing of Options       Options that are not exercisable as of the date
of the cessation of employment with a Participating Company or an Associated
Company will lapse as of the date of cessation of such employment. Options that
are otherwise exercisable by their terms will lapse, to the extent not
exercised, on the earliest of:

  5.3.1   the tenth anniversary of the Date of Grant;     5.3.2   the first
anniversary of the date of cessation of employment due to the death of the
Participant;     5.3.3   the first anniversary of the date of cessation of
employment due to the disability of the Participant (as determined by the
Grantor) or the expiry of any period of exercise specified under Rule 5.4,
provided that the death of the Participant during the period provided in this
Rule

10



--------------------------------------------------------------------------------



 



  5.3.3   shall extend such period until the first anniversary of the date of
death of the Participant or the date described in Rule 5.3.1, if earlier;

  5.3.4   the expiry of ninety days following the date of cessation of
employment for any reason other than death, disability (as determined by the
Grantor) or Cause, unless Rule 5.4 applies, in which case the Option will lapse
on the expiry of the period of exercise specified under Rule 5.4;     5.3.5  
immediately upon the cessation of employment of the Participant due to
termination for Cause;     5.3.6   immediately as of the date the Participant is
deprived of the legal or beneficial ownership of the Option by operation of law,
or does or omits to do anything which causes him to be so deprived or being
declared bankrupt; and     5.3.7   immediately as of the date the Participant
attempts to breach Rule 2.7.

5.4   Extension of period for exercise       If a Participant ceases to hold
office or employment in the circumstances referred to in Rule 5.3.3 or 5.3.4,
the Grantor may extend the period of exercise so that, as to any Option
otherwise exercisable on the date the Participant no longer held office or
employment, the exercisable portion of the Option will remain exercisable from
the date the Participant ceases to hold office or employment until the later of:

  5.4.1   the third anniversary of the Date of Grant; and     5.4.2   the third
anniversary of the last occasion (if any) on which the Participant exercised an
option under a Discretionary Share Option Plan approved by HMRC while holding
office or employment with a Participating Company or an Associated Company in
circumstances which qualified for relief from income tax.

    Except that, no Option shall be exercisable as of the tenth anniversary of
the Date of Grant, or as of the first anniversary of the date of death of the
Participant.   5.5   Pregnancy       If a Participant ceases to work for the
Company and/or an Associated Company because of pregnancy, her Option shall
continue to vest in accordance with its terms during any period of ordinary and
additional maternity leave to which she is entitled. For the purposes of
Rule 5.3.4, a Participant who leaves employment because of her own pregnancy
will only be regarded as having left employment on the day on which she
indicates either that she does not intend to return to work or that she will not
be returning to work. If a Participant who leaves

11



--------------------------------------------------------------------------------



 



    employment because of her own pregnancy gives no indication and does not
return to work, she will be treated as having left employment on the day on
which maternity pay under the Employment Rights Act 1996 ceases to be payable
or, if later, any other date specified in the terms of her employment.

6.   EXERCISE OF OPTIONS   6.1   Exercise in whole or in part       An Option
may be exercised in whole or in part.   6.2   Manner of exercise       To
exercise an Option, the Participant must deliver at the address specified in the
notice of exercise:

  6.2.1   the Option Certificate covering at least all the Shares over which the
Option is then to be exercised;     6.2.2   the notice of exercise in the
prescribed form properly completed and signed by the Participant (or by his duly
authorised agent); and     6.2.3   evidence to the satisfaction of the Company
that it has received or will receive as soon as practicable payment in full of
the Exercise Price for the Shares over which the Option is exercised.

6.3   Option Exercise Date       If any conditions must be fulfilled before an
Option may be exercised, the Option will not be validly exercised unless and
until the Grantor is satisfied that those conditions have been fulfilled.
Otherwise, the Option Exercise Date will be the date of receipt of the items
referred to in Rule 6.2.   6.4   Issue or transfer of Shares       Subject to
Rule 6.5, the Grantor will procure the delivery of any Shares to a Participant
(or his nominee) pursuant to the exercise of an Option within 30 days following
the Option Exercise Date.   6.5   Consents       The delivery of any Shares
under the Plan will be subject to obtaining any necessary approval or consent.  
6.6   Ranking of Shares       Shares acquired by a Participant under the Plan
will rank equally in all respects with the Shares then in issue, except that
they shall not rank for any right attaching to them by reference to a record
date preceding the Option Exercise Date.

12



--------------------------------------------------------------------------------



 



7.   Employee Tax Liability   7.1   The Company and/or any Associated Company
shall be entitled to withhold, and the Participant shall be obliged to pay, the
amount of any Employee Tax Liability attributable to or payable in connection
with or pursuant to the exercise of any Option or otherwise in connection with
the acquisition of Shares pursuant to the exercise of an Option.   7.2   Where
the Participant does not pay or make arrangements satisfactory to the Board to
pay the amount of any Employee Tax Liability due prior to or at the time of
exercise, the Board may establish appropriate procedures to provide for the
payment of the Employee Tax Liability due, including but not limited to (i) the
deduction of such payment from the salary or bonuses or any other amounts due to
a Participant by the Company or any of its Associated Companies from time to
time, and (ii) the sale of such number of Shares acquired or to be acquired
pursuant to the exercise of the Option sufficient to pay the Employee Tax
Liability attributable to or payable in connection with or pursuant to the
exercise of the Option, and the forwarding of the proceeds of any such sale to
HMRC.   7.3   The Grantor may, on or prior to the grant of an Option, require
that it is a condition of the exercise of an Option that the Participant is
responsible for paying any employer’s national insurance contributions payable
as a result of or in connection with the exercise of his Option and Rule 7.1 and
7.2 shall apply mutatis mutandis to such employer’s national insurance
contributions as though the references in those Rules to “Employee Tax
Liability” were references to the employer’s national insurance contributions
due as a result of or in connection with the exercise of the Option concerned.
If the Participant is required to pay the employer’s national insurance
contributions as a condition of exercise of an Option, this shall be specified
on the relevant Option Certificate.   8.   ADJUSTMENT OF OPTIONS   8.1  
Variation in equity share capital       If there is a Variation in the equity
share capital of the Company:

  8.1.1   the number and/or the nominal value of Shares over which an Option is
granted; and     8.1.2   the Option Price; and     8.1.3   where an Option has
been exercised but on the date of the Variation no Shares have been delivered
pursuant to that exercise, the number of Shares which may be delivered and the
price at which they may be acquired,

13



--------------------------------------------------------------------------------



 



    will be adjusted in the manner the Grantor determines so that (as nearly as
may be without involving fractions of a Share or an Option Price calculated to
more than two decimal places) the Exercise Price will remain unchanged.   8.2  
Nominal value of Shares       Apart from under this Rule 8.2, no adjustment
under Rule 8.1 can reduce the Option Price to less than the nominal value of a
Share. Where an Option subsists over both issued and unissued Shares, an
adjustment may only be made if the reduction of the Option Price in respect of
both the issued and the unissued Shares can be made to the same extent. Any
adjustment made to the Option Price of Options over unissued Shares will only be
made if and to the extent that the Board is authorised to:

  8.2.1   capitalise from the reserves of the Company a sum equal to the amount
by which the nominal value of the Shares in respect of which the Option is
exercisable exceeds the adjusted Exercise Price; and     8.2.2   apply that sum
in paying up the Shares so that on exercise of the Option the Board will
capitalise that sum and apply it in paying up the Shares.

9.   EXCHANGE OF OPTIONS   9.1   The Acquiring Company       If any company
(“the Acquiring Company”):

  9.1.1   obtains Control of the Company as a result of making a general offer
to acquire:

  9.1.1.1   the whole of the issued ordinary share capital of the Company which
is made on condition such that if it is satisfied the Acquiring Company will
have Control of the Company; or     9.1.1.2   all the shares in the Company
which are of the same class as the Shares,

    in either case ignoring any shares which are already owned by it or a member
of the same group of companies; or

  9.1.2   obtains Control of the Company in pursuance of a compromise or
arrangement sanctioned by the court under section 900 of the Companies Act 2006;
or     9.1.3   becomes entitled to acquire shares under sections 976 to 981 of
that Act,

14



--------------------------------------------------------------------------------



 



    any Participant may, at any time within the Appropriate Period, by
arrangement with the Acquiring Company, release any Option which has not lapsed
(“the Old Option”) in consideration of the grant to him of an Option (“the New
Option”) which (for the purposes of paragraph 26 of Schedule 4) is equivalent to
the Old Option but relates to shares in a different company (whether the
Acquiring Company itself or some other company falling within paragraph 16 of
Schedule 4).   9.2   The New Option       The New Option will not be regarded as
equivalent to the Old Option unless the conditions set out in paragraph 27 of
Schedule 4 are satisfied, but so that the provisions of the Plan will for this
purpose be construed as if the New Option were an option granted under the Plan
at the same time as the Old Option except for the purpose of the definition of
“Participating Company” in Rule 1.1, and as if the reference to Alere Inc in the
definition of the “Company” in Rule 1.1 were a reference to the different
company mentioned in Rule 8.1.   9.3   Exchange in similar circumstances      
The exchange of Options as permitted under this Rule 8 may also apply on the
occurrence of an event similar to any of those described in Rules 8.1.1, 8.1.2
or 8.1.3 above, provided that HMRC shall have first agreed to this.   10.  
ADMINISTRATION   10.1   Administration of the Plan       The Plan will be
administered by the Grantor. The Grantor has full authority, consistent with the
Plan, to administer the Plan, including authority to interpret and construe any
provision of the Plan and to adopt any regulations for administering the Plan
and any documents it thinks necessary or appropriate. The Grantor’s decision on
any matter concerning the Plan will be final and binding.   10.2   Costs of
introducing and administering the Plan       The costs of introducing and
administering the Plan will be borne by the Company. However, the Company may
require any Participating Company to enter into an agreement which obliges that
Participating Company to reimburse the Company for any costs borne by the
Company, directly or indirectly, in respect of the Participating Company’s
officers or employees. The Company may also enter into a similar agreement with
any Associated Company.   11.   AMENDING THE PLAN

15



--------------------------------------------------------------------------------



 



11.1   The Board’s power to amend the Plan       Subject to the provisions of
this Rule 11, the Board can at any time amend any of the provisions of the Plan
in any respect.   11.2   Participants’ approval       No amendment will be made
under Rule 10.1 which would abrogate or adversely affect the subsisting rights
of a Participant unless it is made with the Participant’s consent.   11.3   HMRC
approval       While the Plan is to remain approved by HMRC, no amendment to a
key feature of the Plan (within the meaning given by Schedule 4) made after the
Plan has been approved by HMRC will have effect until the amendment has been
approved by HMRC.   12.   GENERAL   12.1   Rights of Participants and Eligible
Employees       Nothing in the Plan will give any officer or employee of any
Participating Company or Associated Company any right to participate in the
Plan. The rights and obligations of any individual under the terms of his office
or employment with a Participating Company or Associated Company will not be
affected by his participation in the Plan nor any right which he may have to
participate under it. A Participant holding an Option will not have any rights
of a shareholder of the Company with respect to that Option or the Shares
subject to it.   12.2   No rights to compensation or damages       A Participant
waives all and any rights to compensation or damages for the termination of his
office or employment with a Participating Company or Associated Company for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or to be entitled to exercise any Option under the Plan as a
result of that termination or from the loss or diminution in value of such
rights or entitlements. Nothing in the Plan or in any document executed under it
will give any Person any right to continue in employment or will affect the
right of any Participating Company or any Associated Company to terminate the
employment of any Participant without liability at any time, with or without
Cause, or will impose any Participating Company, the Grantor or their respective
agents and employees any liability in connection with the loss of a
Participant’s benefits or rights on the exercise of a discretion under the Plan
for any reason as a result of the termination of his employment.   12.3   The
Benefits of Rule 12.1 and 12.2       The benefit of Rules 12.1 and 12.2 is given
for the Company, for itself and as trustee and agent of all Participating
Companies and Associated Companies. The

16



--------------------------------------------------------------------------------



 



    Company will hold the benefit of these Rules on trust and an agent for each
of them and may assign the benefit of this Rule 12.3 to any of them.   12.4  
Constitutional documents       Any Shares acquired on the exercise of Options
shall be subject to the constitutional documents of the Company.   12.5  
Severability       The invalidity or non-enforceability of one or more
provisions of the Plan will not affect the validity or enforceability of the
other provisions of the Plan.   12.6   Governing law       These Rules will be
governed by and construed in accordance with the law of the state of Delaware.

17